Title: To John Adams from Commissioners of Washington City, 18 April 1798
From: Washington City, Commissioners of
To: Adams, John


				
					Sir:
					Washington, April 18, 1798.
				
				The commissioners were informed by a letter from Mr. White of the 11th of March last, “that the President was of opinion that the executive offices ought to be erected as near the Capitol as a convenient site could be found for them, as well for the accommodation of the members of the Legislature, who have frequent occasion to recur to those offices, as a means of collecting the inhabitants to a point so as to secure accommodation for the Government when the time comes for their removal.” We exceedingly regret this opinion, because the late President always held up the idea that the executive offices ought to be attached to the President’s house, for this obvious reason—that the business of heads of Departments was principally with the President; and not only so, but he stated that it was a universal complaint among them that, while the Legislature was in session, they could do little or no business; so much were they interrupted by the individual members, that they were often obliged to go home, and deny themselves, in order to transact the current business of their Departments. He not only gave us his opinion, with his reasons, but on the ground personally pointed out the places on which the executive buildings were to be erected, with orders to erect them there when we should possess the means. We now possess the means, and consider the act of the late President as full authority to proceed in the work. We flatter ourselves the present President will not obstruct this measure, because the erecting those buildings in any other place would indicate an intention to abandon the President’s house as the residence of the President, which, we think, cannot be done consistently with the good faith due to those who gave up the property on and near which it stands, and those who have purchased in the vicinity. We are likewise of opinion that a change in the situation of these buildings, instead of tending to secure accommodations for the Government when the time comes for their removal, will have a directly contrary effect, because it will withdraw from those who hold property in that part of the city the strongest inducement to build—that of immediate profit; it will not lessen the buildings near the Capitol, because the utmost exertions of the proprietors in that vicinity will not be sufficient to provide more houses than will be immediately occupied on the removal of the Government. We intend to cease the work on the President’s house, as soon as it can be laid by in safety, till the buildings more immediately necessary shall be finished; but we wish not to do an act which, in our opinion, would be injurious, not only to individual rights, but to the general interests of the city.We are informed that a bill has passed both Houses of Congress authorizing a loan of $100,000 for completing the public buildings in this city; but that it had not, when Mr. White left Philadelphia, been presented to the President for his approbation. That approbation we have no doubt it has received, and, in consequence, have written to the Secretary to forward us the act, with directions as to the forms to be pursued in obtaining the money. We wish the business may be completed as soon as convenient, to prevent the necessity of selling stock at its present low price. Part of the money will be wanted in ten days.We are, with sentiments, &c.
				
					G. Scott,W. Thornton,A. White.
				
				
			